 TYPOGRAPHICAL UNION 16 (CONTINENTAL COMPOSITION)Chicago Typographical Union, No. 16 and KlausBeyer and Continental Composition, Inc., Partyin Interest/Party to ContractChicago Typographical Union, No. 16 and ConnieHowe and Continental Composition, Inc., Partyin Interest/Party to Contract. Cases 13-CB-9664 and 13-CB-96699 December 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon charges duly filed, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 13, issued a consolidat-ed complaint and notice of hearing on 16 October1981, alleging that the Respondent had engaged in,and is engaging in, certain unfair labor practices af-fecting commerce within the meaning of Section8(b)(1)(A) and (2) and Section 2(6) and (7) of theNational Labor Relations Act. On 28 October 1981the Respondent filed an answer denying the com-mission of unfair labor practices.Thereafter, the parties entered into a stipulationof facts and jointly moved to transfer this proceed-ing directly to the Board for findings of fact, con-clusions of law, and an order. On 21 May 1982 theBoard issued its order accepting the stipulation andtransferring the proceedings to the Board. Thereaf-ter, the parties filed briefs and a joint motion tocorrect the motion to transfer the proceedings tothe Board. 'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record stip-ulated by the parties and their briefs and herebymakes the following findings and conclusions.I. THE BUSINESS OF CONTINENTALCOMPOSITION, INC.Continental Composition, Inc. (Continental) isengaged in the phototypesetting business. Its princi-pal place of business is in Chicago, Illinois. Duringthe past year, Continental performed servicesvalued in excess of $50,000 for enterprises directlyengaged in interstate commerce. We find that Con-tinental is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.The parties' motion to correct the motion to transfer proceedings ishereby granted.268 NLRB No. 51II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent admits,and we find that Chicago Typographical Union,No. 16, is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsOn 6 August 1981 the Respondent and Continen-tal entered into a collective-bargaining agreementeffective from 20 June 1981 to 19 June 1984.2 Theagreement contains the following provision:Art. V, Sec. l(f). Employees covered by thisAgreement at the time it becomes effectiveand who are members of the Union at thattime shall be required as a condition of contin-ued employment to remain members in goodstanding in the Union for the duration of thisAgreement.Employees covered by this Agreement at thetime it becomes effective and who are notmembers of the Union at the time this Agree-ment becomes effective shall be required as acondition of continued employment to becomemembers of the Union on the forty-fifth (45)day following the commencement of their em-ployment or the date of the execution of thisAgreement, whichever is later, and remainmembers in good standing. All present employ-ees shall become members of the Union on orbefore the ratification date of this Agreement.[Emphasis added.]The failure of any employee covered hereun-der to become and remain a member of theUnion in good standing by reason of a refusalto tender the initiation fee (if not already amember) or periodic dues so uniformly re-quired, shall obligate the Employer to dis-charge such person upon written notice tosuch effect by the Union.The agreement was ratified on 6 August 1981.3a The collective-bargaining agreement was reached during efforts tosettle unfair labor practice charges and an arbitration demand initiated bythe Respondent against Continental and Federal Typesetting Company,Inc. in November and December 1980. At that time the Respondent andUnion Employers Association, Division of Printing Industry of IllinoisAssociation (UEA), were parties to a collective-bargaining agreement.Federal Typesetting was a member of UEA and thereby a party to theabove-mentioned agreement. A dispute arose in October 1980 concerningthe alleged transfer of bargaining unit work from Federal Typesetting toContinental and whether Federal Typesetting and Continental were asingle employer. In April 1981 the Respondent. Federal Typesetting, andContinental entered into an agreement which, inter alia. provided for theRespondent's withdrawal of its charges against Federal Typesetting. TheRespondent's remaining charges against Continental were withdrawnshortly after the execution of the 6 August bargaining agreement.3 All dates hereafter shall refer to 1981 unless otherwise specified.347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent posted a notice dated 10 Augustat Continental informing employees that a collec-tive-bargaining agreement had been executed andthat union representatives would explain the agree-ment at a meeting to be held on 13 August. At themeeting, in response to a question from an employ-ee, a union representative told employees that theywere required to join the Respondent and that theycould be discharged under the contract if theyfailed to do so. Employees were given membershipapplications and instructions at the meeting, andwere told the Union would collect the completedapplications.In a 20 August letter the Respondent notifiedContinental's composing room employees of the re-quirements of article V, section l(f) of the collec-tive-bargaining agreement, and that their member-ship applications and initiation fees were to be sub-mitted by 27 August. A copy of the letter wasposted on the bulletin board at Continental. TheRespondent also advised Gary Michael, presidentof Continental, that letters had been sent to em-ployees and that article V, section l(f) of the agree-ment would be invoked if the employees failed totender their membership applications and initiationfees by 27 August.In a 27 August letter to Michael, with copies tocomposing room employees, the Respondent re-quested the discharge of eight employees pursuantto article V, section l(f) of the bargaining agree-ment.4A copy of the letter was posted on the bul-letin board at Continental. By letter dated 4 Sep-tember, the Respondent informed Michael that em-ployee Dziwak had become a member in goodstanding, but that the other seven employeesnamed in the 27 August letter had not done so.The letter further stated that employee KlausBeyer had not been a member in good standing ofthe Union since March 1981 and requested thatContinental take steps to immediately discharge thenoncomplying employees.5On 11 September Michael sent letters to employ-ees Beyer, Dorsey, Howe, Locatelli, McLaughlin,and Raines informing them that the Respondenthad called about their dues being late and that hewould have to discharge them pursuant to the con-tract if they did not become members in goodstanding of the Union. In an 11 September letterMichael discharged Schommer for failing to4 The individuals named in the letter were Clazier Dorsey, LindaDziwak, Connie Howe, Ellen Locatelli, Maureen McLaughlin, KarenRaines, and John Schommer. The letter also named Joan Azeka, a fore-man stipulated to be a supervisor within the meaning of the Act.5 Beyer, a part-time employee at the Chicago Sun-Times until Septem-ber 1981, was a member of the Respondent prior to the execution of the6 August agreement, but had not been tendering dues on his earnings atContinental during that time.comply with article V, section I(f) of the con-tract.6The record shows that employees Dorsey,Dziwak, Howe, Locatelli, McLaughlin, and Raines,Supervisor Azeka, and President Michael executedapplications for membership in the Respondent,and for various periods of time tendered periodicdues to the Respondent. By letter dated 11 OctoberDziwak informed the Respondent that she and em-ployees Dorsey, Howe, Locatelli, McLaughlin, andRaines were putting their dues into a trust fundwhile matters were pending at the Board.B. The Issues and ContentionsThe complaint alleges that the Respondent vio-lated Section 8(b)(1)(A) and (2) of the Act by en-tering into a collective-bargaining agreement withContinental containing an invalid union-securityclause, and by attempting to enforce the invalidunion-security clause by, inter alia, threatening tocause the discharge of employees, requesting Conti-nental to discharge certain employees, and causingthe discharge of employee Schommer.The General Counsel contends that the union-se-curity clause is unlawful because it requires all"present" employees of Continental to becomemembers of the Union on or before the ratificationdate of the agreement, thereby failing to provideemployees employed as of the date of the agree-ment their statutorily required 30-day grace period.The General Counsel argues that Respondent's ef-forts to enforce the unlawful union-security clauseare likewise unlawful.The Respondent contends that Continental wasthe alter ego of Federal Typesetting, and that theemployer unlawfully disavowed the Respondent-UEA bargaining agreement. The Respondent as-serts that its agreement with UEA requires all newemployees covered by the contract to becomemembers of the Union after 30 days of continuousemployment. It argues that Continental was boundto the UEA agreement by virtue of its status asFederal Typesetting's alter ego, and that all of theContinental employees involved herein had com-pleted 30 days of employment prior to 6 August.C. Discussion and ConclusionsUnder Section 8(a)(3) of the Act, a union-securi-ty clause must give employees at least 30 days tobecome union members. This 30-day grace period6 By letter dated 5 October, Schommer was reinstated by Continental.On 6 October the Respondent sent a letter informing Schommer and Mi-chael that it had no objections to the former's reemployment. On 7 Octo-ber Respondent filed a charge against Continental concerning Schom-mer's discharge. Continental subsequently entered into a settlement agree-ment with the Regional Director.348 TYPOGRAPHICAL UNION NO. 16 (CONTINENTAL COMPOSITION)commences with the date the agreement actuallybecomes effective, i.e., the execution date.7Theunion-security clause at issue requires that "presentemployees shall become members of the Union onor before the ratification date of this Agreement."The parties stipulated that the ratification date re-ferred to in the bargaining agreement is the datethe agreement was executed-August. Thus, em-ployees employed by Continental when the agree-ment was executed were denied their statutorygrace period. The clause is therefore unlawful.8Any attempt to enforce the unlawful union-secu-rity clause is also violative of the Act. Here, theRespondent countered the employees' failure tocomply with the invalid clause by threatening themthat it would cause their discharge, requestingContinental to discharge certain employees, andcausing Continental to discharge employee Schom-mer.Accordingly, we find that the Respondent violat-ed Section 8(b)(l)(A) and (2) of the Act by execut-ing and maintaining a bargaining agreement con-taining a union-security clause which does not pro-vide employees employed as of the date of theagreement with the statutory 30-day grace periodbefore requiring union membership, and by threat-ening employees with discharge and causing or at-tempting to cause Continental to discharge employ-ees for failing to comply with the unlawful union-security clause.9IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts and conduct of the Respondent de-scribed in section III, above, occurring in connec-tion with the operations of Continental described insection I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerceamong the several States and tend to lead, andhave led, to labor disputes burdening and obstruct-ing commerce and the free flow of commercewithin the meaning of Section 2(6) and (7) of theAct.Teamsters Local 70 (Sea.-Land), 197 NLRB 125 (1972), enfd. 490 F.2d87 (9th Cir. 1973); Anderson Express, 126 NLRB 798 (1960).s We do not find merit in the Respondent's contention that Continentalwas Federal Typesetting's alter ego and thus was bound to the UEA bar-gaining agreement. Continental has not been found to be Federal Type-setting's alter ego in any proceeding before the Board nor does the evi-dence in the instant proceeding establish alter ego status.9 Although employee Beyer was a member of the Respondent andtherefore not subject to the unlawful portion of the union-security clausepertaining to "present" employees, the Respondent unlawfully attemptedto discharge Beyer under the maintenance-of-membership provision ofthe union-security clause by requiring him to tender dues on pre-6August earnings at Continental.V. THE REMEDYHaving found that the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(b)(l)(A) and (2) of theAct, we shall order that it cease and desist there-from, and take certain affirmative action necessaryto effectuate the policies of the Act. In particular,the Respondent shall reimburse employees ClazierDorsey, Linda Dziwak, Connie Howe, Ellen Loca-telli, Maureen McLaughlin, and Karen Raines forany initiation fees, dues, or other moneys unlawful-ly exacted from them pursuant to the unlawfulunion-security clause, with interest thereon com-puted in the manner set forth in Florida Steel Corp.,231 NLRB 651 (1977). See generally Isis PlumbingCo., 138 NLRB 716 (1962).10 The Respondentshall make John Schommer whole for any loss ofwages or other benefits he may have suffered byreason of the unlawful discrimination against himfrom the date of his discharge to the date of his re-instatement by Continental to his former or sub-stantially equivalent position or until he obtainssubstantially equivalent employment elsewhere.tCONCLUSIONS OF LAW1. Continental Composition, Inc. is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Chicago Typographical Union, No. 16, is alabor organization within the meaning of Section2(5) of the Act.3. The Respondent, by executing and maintaininga collective-bargaining agreement containing aunion-security clause which does not provide em-ployees employed as of the date of the agreementwith the statutory 30-day grace period before re-quiring union membership, and by threatening em-ployees with discharge and causing or attemptingto cause the employer to discharge employees forfailing to comply with the unlawful union-securityclause, has restrained and coerced employees in theexercise of the rights guaranteed them by Section 7of the Act, thereby engaging in unfair labor prac-tices within the meaning of Section 8(b)(l)(A) ofthe Act, and has attempted to cause, and is at-tempting to cause, an employer to discriminateagainst his employees in violation of Section 8(a)(3)of the Act, thereby engaging in unfair labor prac-'O We shall not order reimbursement of initiation fees and dues forJoan Azeka, a supervisor, or Klaus Beyer, who did not comply with theRespondent's unlawful demand to tender dues retroactive to March 1981." Loss of earnings, if any, shall be computed in the manner set forthin F W. Woolorth Co., 90 NLRB 289 (1950), with interest thereon com-puted in the manner set forth in Florida Steel Corp., supra. See generallyIsis Plumbing Co., supra349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices within the meaning of Section 8(b)(2) of theAct.4. The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Chicago Typographical Union,No. 16, Chicago, Illinois, its officers, agents, andrepresentatives, shall1. Cease and desist from(a) Entering into, maintaining, or giving effect tounion-security provisions in collective-bargainingagreements with Continental Composition, Inc.which do not provide the statutory 30-day graceperiod before requiring union membership.(b) Restraining and coercing employees bythreatening to cause Continental Composition, Inc.to discharge them if they fail to join the Respond-ent and pay dues, unless such membership and duesare required pursuant to an agreement that is au-thorized by Section 8(a)(3) of the Act.(c) Causing or attempting to cause ContinentalComposition, Inc. to discharge or in any othermanner discriminate against its employees except asauthorized by Section 8(a)(3) of the Act.(d) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a) Reimburse Clazier Dorsey, Linda Dziwak,Connie Howe, Ellen Locatelli, Maureen McLaugh-lin, and Karen Raines for any initiation fees, dues,or other moneys unlawfully exacted from them inthe manner set forth in the remedy section herein.(b) Make John Schommer whole for any loss ofwages or other benefits he may have suffered byreason of the unlawful discrimination against himin the manner set forth in the remedy sectionherein.(c) Post at its offices and meeting rooms copiesof the attached notice marked "Appendix."12Copies of the notice, on forms provided by the Re-gional Director for Region 13, after being dulysigned by the Respondent's representative, shall beposted by the Respondent immediately upon re-" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Lbaor Relations Board."ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(d) Deliver to the Regional Director for Region13 signed copies of the notice for posting by Conti-nental Composition, Inc., if willing, in places wherenotices to employees are customarily posted.(e) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain, or give effectto union-security provisions in collective-bargain-ing agreements with Continental Composition, Inc.which do not provide the statutory 30-day graceperiod before requiring union membership.WE WILL NOT threaten to cause the discharge ofemployees for failing to join the Respondent andpay dues pursuant to union-security provisionswhich do not provide the statutory 30-day graceperiod before requiring union membership.WE WILL NOT cause or attempt to cause Conti-nental Composition, Inc. to discharge or in anyother manner discriminate against its employees forfailing to join the Respondent and pay dues pursu-ant to union-security provisions which do not pro-vide the statutory 30-day grace period before re-quiring union membership.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL reimburse Clazier Dorsey, LindaDziwak, Connie Howe, Ellen Locatelli, MaureenMcLaughlin, and Karen Raines for any initiationfees, dues, or other moneys unlawfully exactedfrom them, with interest.WE WILL make whole John Schommer for lossof wages and other benefits suffered as a result ofthe discrimination against him, with interest.CHICAGO TYPOGRAPHICAL UNION,No. 16350